OPINION — AG — THE REPORTS FILED BY A SUPERVISOR OF A SCHOOL CENSUS AND ATTENDANCE WITH THE COUNTY SUPERINTENDENT OF SCHOOLS, AS REQUIRED BY 70 O.S.H. 10-5, MAY BE COPIED BY THE CITIZENS AND TAXPAYERS OF THIS STATE AND THEIR ACCREDITED REPRESENTATIVES FOR ANY LAWFUL PURPOSE (INCLUDING DOOR TO DOOR SOLICITATION FOR ANY LAWFUL PURPOSE), AT PROPER TIMES AND IN A PROPER MANNER, DURING BUSINESS HOURS, UNDER SUCH SUPERVISION AND SURVEILLANCE OF THE SUPERINTENDENT AS REASONABLE TO INSURE THEIR PRESERVATION AS PUBLIC RECORDS. CITE: 51 O.S.H. 24 (RICHARD HUFF)